McALLISTER, C. J.
This is a declaratory judgment proceeding brought by the Port of Brookings to determine whether an initiative petition, intended to eliminate the port’s tax base, was properly filed with the county clerk of Curry county pursuant to ORS 254.340, or whether it should have been filed with the secretary of the Port of Brookings pursuant to ORS 777.170. In the court below plaintiff sought to enjoin the county clerk from placing the measure on the ballot at the primary election held on May 24, 1966.
The trial court denied plaintiff’s prayer for injunctive relief and decreed that the measure had been properly filed with the county clerk pursuant to ORS 254.340 and properly placed on the ballot.
 When this case was argued on June 7,1966, we were advised by counsel that the measure had apparently been defeated at the May 24 election, although the official canvass of the ballots had not been completed. The official canvass later disclosed that the measure was in fact defeated, which vote, in our opinion, rendered this appeal moot. This court has uniformly declined to consider an appeal if the question presented has become moot, or if lapse of time has made it impossible for the court to grant effective relief. Greyhound Park v. Ore. Racing Com., 215 Or 76, 332 P2d 634 (1958), and authorities there cited.
The appeal is dismissed without costs to either party.